NUMBER
13-10-00074-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
LEOPOLDO LEAL,                                                                       Appellant,
 
                                                             v.
 
ESTATE OF FRANK
VARGAS,                                                     Appellee. 
 ____________________________________________________________
 
                           On
appeal from the 105th District Court 
                                       of
Nueces County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
         Before Chief
Justice Valdez and Justices Yañez and Garza
Memorandum Opinion
Per Curiam
                                                                  
The
appellant's brief in the above cause was due on March 19, 2010.  On June 2,
2010, the Clerk of the Court notified appellant that the brief had not been
timely filed and that the appeal was subject to dismissal for want of
prosecution under Texas Rule of Appellate Procedure 38.8(a)(1), unless within
ten days from the date of receipt of this letter, appellant reasonably
explained the failure and the appellee was not significantly injured by the
appellant's failure to timely file a brief.  Appellant responded on June 7,
2010.  Appellant contends that he “finds himself in a situation where the clerk
from the district clerk[’]s office who referred the appeal to this honorable court,
Mr. Arnold Garcia suddenly passed away and that left me in an uncertainty as to
whether this honorable court would even consider docketing this appeal.” 
Appellant’s letter also explains that there is no evidence to substantiate the
appellee’s claims and that the Court should render a judgment favorable to him.
Appellant’s
response refers to the death of Arnold Garcia, Deputy District Clerk for Nueces
County who died on May 2, 2010, however appellant’s notice of appeal was filed
on February 4, 2010 and the clerk’s record was filed on February 17, 2010.  Appellant
has failed to either reasonably explain his failure to file a brief, file a
motion for extension of time to file his brief, or file his brief. 
Accordingly, the appeal is DISMISSED FOR WANT OF PROSECUTION.  See Tex. R. App. P. 38.8(a), 42.3(b). 
PER
CURIAM
 
Delivered and filed the
15th day of July, 2010.